    Case 2:14-md-02591-JWL-JPO Document 4382 Filed 04/15/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162                    )           MDL No. 2591
CORN LITIGATION                               )
                                              )           Case No. 14-md-2591-JWL
This Document Relates To:                     )
                                              )
Kellogg, et al. v. Watts Guerra, LLP, et al., )
No. 18-2408-JWL                               )
_______________________________________)


                            MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiffs’ Motions to Vacate Orders and

Recuse and Stay District Court Proceedings (Doc. # 319). For the reasons set forth below,

the motions are denied. In addition, pursuant to 28 U.S.C. § 1927, defendants are awarded

their reasonable attorney fees and expenses incurred in responding to the instant motions.



       I.     Motion to Vacate Orders – District Court’s Jurisdiction

       Plaintiffs move to vacate all orders issued by the Court since January 16, 2020.

Plaintiffs argue that the Court had no jurisdiction to enter such orders after they filed their

notice of appeal to the Tenth Circuit on that date. The Court has addressed and rejected

this same jurisdictional argument on multiple occasions, including in the Court’s latest

Memorandum and Order of April 3, 2020. Plaintiffs have still not appealed from a final

order of this Court, and thus the Court retains jurisdiction to act. Plaintiffs argue that the

issue of finality is for the Tenth Circuit to decide. The Tenth Circuit will indeed decide

that issue in considering plaintiffs’ present appeals. This Court must also determine its
     Case 2:14-md-02591-JWL-JPO Document 4382 Filed 04/15/20 Page 2 of 7




own jurisdiction, however, and because it has not issued a final order, it has not lost

jurisdiction. The Court denies this motion once again.1



       II.     Motion for Review of Magistrate Judge’s Order of March 3, 2020

       Plaintiffs seek to vacate or overturn the Magistrate Judge’s Order of March 3, 2020,

by which the Magistrate Judge sanctioned plaintiffs for their failure to comply with orders

of the Court. Defendants had requested dismissal as a sanction, but the Magistrate Judge

denied that request and instead awarded defendants attorney fees, while warning that

further failure to comply with the Court’s orders could result in dismissal.

       Plaintiffs argue that their appeals robbed the Magistrate Judge of jurisdiction to

issue various orders. The Court rejects that argument for the reasons stated above and in

its prior orders.

       Plaintiffs argue that an Order of February 18, 2020, by which the Magistrate Judge

canceled a scheduling conference, objectively shows the Magistrate Judge’s bias in favor

of defendants. The Court rejects this argument. As stated in that order, the Magistrate

Judge canceled the conference because plaintiffs had indicated that they would not attend.




       1
         In their reply brief, plaintiffs argue for the first time that the Court should have
conducted a hearing pursuant to McCauley v. Halliburton Energy Services, Inc., 413 F.3d
1158 (10th Cir. 2005), to determine whether plaintiffs’ appeal was frivolous and thus failed
to divest the Court of jurisdiction. In McCauley, however, the court was specifically
addressing an interlocutory appeal from the denial of a motion to compel arbitration
pursuant to a particular statute. See id. Plaintiffs have not cited any authority requiring
additional proceedings before the Court may continue to exercise its jurisdiction after an
attempt to appeal from a non-final order.
                                             2
    Case 2:14-md-02591-JWL-JPO Document 4382 Filed 04/15/20 Page 3 of 7




That logical decision would not cause a reasonable person to believe that the Magistrate

Judge was improperly biased in this case.

       The Court also rejects plaintiffs’ argument that the Magistrate Judge sought to

punish plaintiffs for exercising their right to pursue appeals. The Magistrate Judge did no

such thing. As set forth in the Magistrate Judge’s opinion, plaintiffs were sanctioned

because they repeatedly refused to comply with the Court’s orders.

       In seeking review of the Magistrate Judge’s Order, plaintiffs have not shown that

the Magistrate Judge made an error of law or fact; indeed, plaintiffs have not challenged

any particular portion of the substance of the order.2 Plaintiffs argue generally that their

counsel has an obligation to represent his clients zealously, which includes the obligation

to resist “bullying” by opposing counsel and the Court. The Court’s insistence that

plaintiffs comply with orders and prosecute this case, however, does not constitute

bullying, and zealous representation in this case does not require counsel’s willful violation

of those orders. Plaintiffs’ motion to vacate the Magistrate Judge’s order is denied, and

any objections to that order are hereby overruled.



       III.   Motion for Recusal

       Citing an expert report, plaintiffs move for recusal pursuant to 28 U.S.C. § 455. The

Court has addressed and rejected this argument on multiple occasions, including in its



       2
         In a footnote, plaintiffs argue that defendants have requested an excessive amount
of fees, but that argument does not go to the merits of any order, as the Magistrate Judge
has not yet determined the amount of fees awarded as a sanction.
                                              3
    Case 2:14-md-02591-JWL-JPO Document 4382 Filed 04/15/20 Page 4 of 7




Memorandum and Order of April 3, 2020, in which the Court addressed the expert report

at length. The Court denies this motion for the same reasons stated in that opinion.



       IV.    Motion for Stay

       Plaintiffs move for a stay of proceedings in this Court pending the Tenth Circuit’s

resolution of plaintiffs’ appeals and petition for mandamus. Plaintiffs argue that a stay

should be issued because the Court should recuse and because it lacks jurisdiction, but the

Court has rejected such arguments. As the Court has stated multiple times, this case has

been delayed long enough, and any stay must now come from the Tenth Circuit itself.

Plaintiffs have not indicated in their briefs that they have made such a request. The Court

again denies the motion for a stay.



       V.     Defendants’ Request for Fees and Costs

       Pursuant to 28 U.S.C. § 1927, defendants request an award of attorney fees and

expenses incurred in responding to plaintiffs’ “repetitive and vexatious filings.” That

statute provides that an attorney who “multiplies the proceedings in any case unreasonably

and vexatiously may be required by the court to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.” See id. Such

a sanction may be warranted by “conduct that, viewed objectively, manifests either

intentional or reckless disregard of the attorney’s duties to the court.” See Miera v.

Dairyland Ins. Co., 143 F.3d 1337, 1342 (10th Cir. 1998) (quoting Braley v. Campbell,

832 F.2d 1504, 1512 (10th Cir. 1987)). Defendants also invoke the Court’s inherent power

                                            4
    Case 2:14-md-02591-JWL-JPO Document 4382 Filed 04/15/20 Page 5 of 7




to impose to attorney fees as a sanction for bad-faith conduct. See Chambers v. NASCO,

Inc., 501 U.S. 32, 50 (1991).

       The Court agrees that plaintiffs’ counsel, by filing the instant motions, has

unreasonably and vexatiously multiplied proceedings in this case, and that an award of

attorney fees and costs as a sanction is appropriate pursuant to 28 U.S.C. § 1927. The

Court has previously rejected these same arguments on multiple occasions regarding the

Court’s jurisdiction, recusal under 28 U.S.C. § 455, and a stay of proceedings. For instance,

on February 12, 2020, plaintiffs filed a motion for recusal under Section 455 based on a

new expert report, and they even asked the Tenth Circuit to abate their pending appeal to

allow this Court the opportunity to address that motion in the first instance. On March 12,

2020, plaintiffs seemingly shifted course by filing a petition for mandamus in the Tenth

Circuit on the issue of recusal, based on that expert report. Then, on March 17, 2020,

despite those previous filings, and despite the fact that the Court had not yet ruled on the

February 12 motion for recusal, plaintiffs filed the instant motions, in which they make the

same arguments based on the same expert report. Making the same arguments again

without even waiting for a ruling, and without citing any material change in circumstances,

is the very definition of conduct that unreasonably and vexatiously multiplies the

proceedings.

       In the instant motions, plaintiffs have made a new argument seeking review of the

Magistrate Judge’s sanctions order. As noted above, however, plaintiffs did not address

the merits of that order or claim an error of law or fact, but instead made the same argument

concerning jurisdiction that the Court has repeatedly rejected. Plantiffs’ new argument that

                                             5
    Case 2:14-md-02591-JWL-JPO Document 4382 Filed 04/15/20 Page 6 of 7




the Magistrate Judge acted under an appearance of bias or sought to punish plaintiffs for

filing appeals is frivolous.

         This conduct by plaintiffs’ counsel, Mr. Nill, has caused defendants to bear

unnecessary expense, and the Court concludes that an award of attorney fees and expenses,

to be paid by Mr. Nill as a sanction, is appropriate. Defendants request fees and expenses

incurred in responding to various filings, but they have not specified those filings. The

Court concludes that the award will be limited to the attorney fees and expenses reasonably

incurred by defendants’ counsel only in preparing and filing its brief in response to the

instant motions (Doc. # 319). On or before April 17, 2020, defendants shall file a response

to this order in which they request and support a specific amount of fees and expenses. Mr.

Nill may file any objection to that request, relating only to the amount of fees and costs

reasonably incurred in preparing and filing defendants’ response brief, on or before April

21, 2020. No reply will be permitted. The Court will then determine an award by separate

order.



         IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs’ Motions to

Vacate Orders and Recuse and Stay District Court Proceedings (Doc. # 319) are hereby

denied.



         IT IS FURTHER ORDERED BY THE COURT THAT defendants are awarded

their reasonable attorney fees and expenses incurred in responding to the instant motions,



                                            6
    Case 2:14-md-02591-JWL-JPO Document 4382 Filed 04/15/20 Page 7 of 7




with the amount to be determined by separate order after further submissions as set forth

herein.


          IT IS SO ORDERED.


          Dated this 15th day of April, 2020, in Kansas City, Kansas.


                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge




                                               7
